Exhibit 10.1



DIP FACILITY TERM SHEET
DATED as of September 16, 2014
WHEREAS the Borrower (as defined below) has requested that the DIP Lender (as
defined below) provide financing to fund certain of the Borrower’s obligations
during the pendency of the Borrower’s proceeding (the “CCAA Proceeding”) under
the Companies’ Creditors Arrangement Act (Canada) (the “CCAA”) to be commenced
before the Ontario Superior Court of Justice (Commercial List) (the “CCAA
Court”) and in accordance with the terms and conditions set out herein;
NOW THEREFORE the parties, in consideration of the foregoing and the mutual
agreements contained herein (the receipt and sufficiency of which are hereby
irrevocably acknowledged), agree as follows:
BORROWER:
U. S. Steel Canada Inc. (the “Borrower”)
GUARANTORS:
Unconditional guarantees by:
1.    All existing and future direct or indirect wholly owned subsidiaries of
the Borrower that are also debtor companies in the CCAA Proceeding (collectively
with the Borrower, the “CCAA Debtors”); and
2.    All other existing and future wholly-owned direct or indirect subsidiaries
of the Borrower unless otherwise agreed by the DIP Lender (as defined below)
(collectively with the CCAA Debtors other than the Borrower, the “Guarantors”
and collectively with the CCAA Parties including the Borrower, the “Loan
Parties”).
DIP LENDER:
U.S. Steel Holdings, Inc. (in such capacity only, the “DIP Lender”) and/or one
or more affiliates thereof, to be designated at closing.
STATUS OF EXISTING FACILITY:
In consideration of the DIP Lender agreeing to provide the DIP Facility (as
defined below) and with effect upon the earlier of the date of execution of this
DIP Facility Term Sheet (the “Agreement”) and the date immediately preceding the
date upon which the Borrower obtains an initial order in the CCAA Proceeding
(the “Initial Order”), the Borrower agrees that no further credit is available
under (i) the Loan Agreement dated as of October 29, 2007, as amended by Letter
Agreement dated as of December 21, 2007, between U. S. Steel Canada Limited
Partnership, as lender and 1344973 Alberta ULC (predecessor to U. S. Steel
Canada Inc.) as borrower (the “Pre-Filing Unsecured Credit Agreement”); and (ii)
the Third Amended and Restated Loan Agreement dated as of October 30, 2013
between United States Steel Credit Corporation (predecessor of U. S. Steel
Holdings, Inc.) and U. S. Steel Canada Inc. (the “Pre-Filing Secured Credit
Agreement” and together with the Unsecured Pre-Filing Credit Agreement, the
“Pre-Filing Credit Agreements”) and agrees that it will not request any further
draws thereunder.




--------------------------------------------------------------------------------

2



DIP FACILITY & DIP COMMITMENT:
A superpriority (debtor in possession) revolving credit facility (the “DIP
Facility”) up to the maximum principal amount of CDN$185,000,000.00 (the
“Maximum Commitment”), subject to the terms and conditions contained herein. The
maximum amount of credit available under the DIP Facility from time to time (the
“Maximum Availability”) shall be determined in accordance with the schedule of
Maximum Availability attached hereto as Schedule “A”, subject to such changes
(if any) to which the Borrower and the DIP Lender may agree from time to time.
All advances by the DIP Lender to the Borrower under the DIP Facility shall be
referred to herein as the “DIP Advances”.
The Borrower may request a DIP Advance by providing notice to the DIP Lender
before 9:00 a.m. Eastern Standard Time on the second business day prior to the
date the DIP Advance is to be made.
DIP Advances shall be deposited into a bank account to be designated by the
Borrower at a financial institution approved by the DIP Lender (the “Borrower’s
Account”) and utilized by the Borrower in accordance with the terms of this
Agreement. The DIP Facility will revolve in multiples of $500,000. The
Borrower’s Account shall be subject to a first priority security interest in
favour of the DIP Lender (subject to the Permitted Priority Liens (as defined
below)) and the Borrower shall use commercially reasonable efforts to obtain an
account control agreement with the depository bank in a form and substance
acceptable to the DIP Lender.
USE OF PROCEEDS:
The Borrower is authorized to use DIP Advances: (i) to provide working capital
and for other general corporate purposes of the Loan Parties; (ii) to make
payments necessary to comply with the Initial Order; (iii) to provide
guarantees, letters of credit, and other forms of credit support related to the
Loan Parties’ business and operations; and (iv) to pay interest, fees and
expenses payable under the DIP Facility, in each case of the foregoing
paragraphs (i) to (iv), consistent with the Agreed Budgets (as defined below) in
all material respects to the extent reasonably practicable in the circumstances;
provided that no proceeds from the DIP Facility or the Collateral (defined
below) shall be used other than in accordance with this Agreement unless
otherwise agreed in writing by the DIP Lender.


EVIDENCE OF INDEBTEDNESS:
The DIP Lender shall open and maintain accounts and records evidencing the DIP
Advances. The DIP Lender’s accounts and records constitute, in the absence of
manifest error, prima facie evidence of the indebtedness of the Borrower to the
DIP Lender pursuant to the DIP Facility.
DENOMINATION:
Unless otherwise stated all monetary dominations shall be in Canadian dollars.
INTEREST RATE:
Borrowings under the DIP Facility shall bear interest at five percent (5.00%)
per annum on the outstanding principal balance of the DIP Advances.
Interest shall be paid monthly in arrears on the first business day of the month
following the month in respect of which interest is being paid. Upon the
occurrence of an Event of Default, the Interest Rate shall increase by 2% per
annum.
All interest and fees will be calculated on the basis of a 365 day year and
actual days elapsed.
FEES:
The Borrower shall pay the DIP Lender a fee equal to 2% of the Maximum
Commitment, which amount shall be earned by the DIP Lender upon acceptance of
this Agreement by the Borrower and issuance by the CCAA Court of the DIP Order
(as defined below) and payable by the Borrower from the initial DIP Advance.
If the DIP Facility is permanently and indefeasibly repaid prior to the Borrower
or any of the CCAA Debtors, as applicable, exiting the CCAA Proceeding utilizing
funds advanced to any of the Loan Parties by a party other than the DIP Lender,
the Borrower shall pay the DIP Lender an exit fee (the “Exit Fee”) of $5.55
million, being 3% of the Maximum Commitment. 




--------------------------------------------------------------------------------

3



REPAYMENT:
All amounts owing to the DIP Lender under the DIP Facility shall be due and
payable on the earliest of the occurrence of any of the following: (i) December
31, 2015; (ii) the implementation of a plan of compromise or arrangement within
the CCAA Proceeding (a “Plan”), which has been approved by the requisite
majorities of the Borrower’s creditors, by an order entered by the CCAA Court
(the “Sanction Order”) and by the DIP Lender; (iii) conversion of the CCAA
Proceeding into a proceeding under the Bankruptcy and Insolvency Act (Canada)
(“BIA”); (iv) the completion of the sale of all or substantially all of the
assets of the Loan Parties in the aggregate (unless the DIP Lender consents to
such sale and agrees that the DIP Facility shall remain outstanding, subject to
any reduction to the Maximum Availability required by the DIP Lender); and (v)
an Event of Default, as defined below, in respect of which the DIP Lender has
elected at its sole discretion to accelerate all amounts owing and demand
repayment (such earliest date, the “Maturity Date”). The DIP Lender’s commitment
to make DIP Advances to the Borrower shall expire on the Maturity Date and all
amounts outstanding under the DIP Facility shall be permanently and indefeasibly
repaid no later than the Maturity Date, without the DIP Lender being required to
make demand upon the Borrower or the other Loan Parties or to give notice that
the DIP Facility has expired and the obligations thereunder are due and payable,
except as required by the DIP Order. The Sanction Order shall not discharge or
otherwise affect in any way any of the joint and several obligations of Borrower
and the other Loan Parties to the DIP Lender under the DIP Facility, other than
after the permanent and indefeasible payment in cash to the DIP Lender of all
obligations under the DIP Facility on or before the date the Plan is
implemented.
MANDATORY PREPAYMENT:
Unless the DIP Lender consents otherwise, the Borrower is required to prepay
amounts outstanding under the DIP Facility: (i) upon the receipt of net cash
proceeds from the issuance by any of the Loan Parties of any indebtedness other
than (a) trade payables and (b) capital leases and purchase-money security
interests incurred in the ordinary course of business (collectively, the
“Permitted Debt”); (ii) upon receipt of insurance proceeds or condemnation
awards unless the Loan Parties reinvest such proceeds in similar assets prior to
the earlier of the Maturity Date and 270 days from the receipt of such proceeds;
(iii) upon the receipt of net cash proceeds from the sale of any of the
Collateral outside the ordinary course of business; and (iv) the amount by which
the Loan Parties’ cash on hand (which amount shall be determined after deduction
for cheques or other orders for payment issued by the Borrower but not yet
presented for payment), determined as at the close of business on the Friday of
each week, exceeds $20 million, unless the DIP Lender otherwise agrees. A
prepayment pursuant to subparagraphs (i)-(iii) above will result in a permanent
reduction of the Maximum Commitment equal to the amount by which such prepayment
exceeds $500,000.
VOLUNTARY PREPAYMENTS:
Voluntary prepayment of the DIP Facility is permitted in whole or in partial
payments of at least $500,000, with prior written notice to the DIP Lender,
provided that the Borrower shall not be permitted to permanently reduce the
Maximum Commitment or terminate the DIP Facility prior to the Maturity Date.
DIP LENDER ACCOUNT:
All payments to the DIP Lender shall be made by wire transfer to the account
specified in writing to the Borrower from time to time.




--------------------------------------------------------------------------------

4



AGREED BUDGETS:
Attached hereto as Schedule “B” are the following:
1.    A rolling 13-week period detailed budget (the “Agreed Weekly Budget”),
which is in form and substance satisfactory to the DIP Lender; and
2.    A 12-month period detailed budget (the “Agreed Monthly Budget”), which is
in form and substance satisfactory to the DIP Lender.
Every four weeks, the Borrower will provide the DIP Lender with an updated
weekly budget of the following 13 week period in reasonably similar form to the
Agreed Weekly Budget attached as Schedule “B” hereto (as updated, the “Updated
Weekly Budget”) describing the Borrower’s updated cash flow requirements which
must be prepared by the Borrower in good faith and approved by the Monitor. An
Updated Weekly Budget which has been approved by the Monitor and does not result
in the occurrence of an Updated Budget Default (as defined below) shall be the
Agreed Weekly Budget for the purpose of this Agreement. In addition, the DIP
Lender may from time-to-time require the Borrower to provide an updated monthly
budget for the following 12 month period (but not to extend past December 31,
2015) in reasonably similar form to the Agreed Monthly Budget attached as
Schedule “B” hereto (the “Updated Monthly Budget”) describing the Borrower’s
updated cash flow requirements, which must be prepared in good faith by the
Borrower and approved by the Monitor. The Borrower shall deliver an updated
Monthly Budget within three (3) business days following the request therefor. An
Updated Monthly Budget which has been approved by the Monitor and does not
result in an Updated Budget Default shall be the Agreed Monthly Budget for the
purpose of this Agreement. The DIP Lender shall provide written notice to the
Borrower indicating that an Updated Weekly or Monthly Budget has resulted in the
occurrence of an Updated Budget Default by the close of business on the third
(3rd) business day following receipt of such Updated Weekly or Monthly Budget,
failing which such Updated Weekly or Monthly Budget shall be deemed not to have
resulted in the occurrence of an Updated Budget Default. The Agreed Weekly
Budget and the Agreed Monthly Budget in effect from time to time are referred to
as the “Agreed Budgets”.
CONDITIONS PRECEDENT TO DIP ADVANCES:
The DIP Lender’s agreement to make DIP Advances to the Borrower is subject to
satisfaction of the following conditions precedent (the “Funding Conditions”),
as determined by the DIP Lender in its sole discretion:
1.    Immediately prior to September 16, 2014 (the “Filing Date”), the Borrower
agrees that in consideration of the DIP Lender agreeing to provide the DIP
Facility, no further credit is available under the Pre-filing Credit Agreements
and that it will not request any further draws thereunder;
2.    The Borrower’s application materials in connection with its application
for the Initial Order shall be satisfactory to the DIP Lender and such
application shall be brought before the CCAA Court on the Filing Date on notice
to such parties as are acceptable to the DIP Lender;
3.    The Court shall have issued the Initial Order, which must be satisfactory
to the DIP Lender, on or before the Filing Date, the Initial Order has not been
amended, restated or modified without the consent of the DIP Lender, all
applicable appeal periods related thereto have expired and any appeal or motion
for leave to appeal, has been finally disposed of with no further right of
appeal or leave to appeal (a “Final Order” for the purposes hereof);
4.    On the Filing Date the CCAA Court shall have issued an order satisfactory
to the DIP Lender approving the process for giving interested parties notice of
the hearing for approval of the DIP Facility and other relief to be sought by
the CCAA Debtors under the DIP Order (as defined below) (the “DIP Approval
Process Order”);
5.    A motion for the DIP Order, in form and substance satisfactory to the DIP
Lender, shall be served on such parties as required by the DIP Lender within
four (4) business days of the Filing Date and subsequently filed with the CCAA
Court and notice of the hearing shall be given to the applicable recipients in
accordance with the DIP Approval Process Order;




--------------------------------------------------------------------------------

5



 
6.    The CCAA Court shall have issued and entered an order (the “DIP Order”)
within 21 days of the Filing Date, in form and substance satisfactory to the DIP
Lender, approving this Agreement and the DIP Facility, granting the DIP Lender a
charge (the “DIP Lender’s Charge”) on the Collateral of the CCAA Debtors
securing all obligations owing by the CCAA Debtors to the DIP Lender hereunder
including, without limitation, all principal, interest and DIP Lender’s Fees and
Expenses (as defined below) (collectively, the “DIP Obligations”) and such order
shall not have been amended, restated or modified without the consent of the DIP
Lender and shall have become a Final Order. Between the date of issuance of the
DIP Order and the date the DIP Order becomes a Final Order, the DIP Lender will
advance up to $35 million to the Borrower under the DIP Facility (or such higher
amount, if any, as the DIP Lender may agree) in accordance with the terms of
this Agreement, provided the other Funding Conditions have been satisfied and
the DIP Order has not been stayed. Without limiting the foregoing, the DIP Order
shall provide that the DIP Lender’s Charge shall have priority over all liens,
charges, mortgages, encumbrances and security interests of every kind and nature
whatsoever granted by the CCAA Debtors or against the Collateral of the CCAA
Debtors (collectively, “Liens”) in form and substance satisfactory to the DIP
Lender subject in priority only to:
(a)    an administrative charge on the Collateral of the CCAA Debtors in an
aggregate amount not to exceed $6.5 million;
(b)    a directors and officers liability charge on the Collateral of the CCAA
Debtors in an amount not to exceed $39 million; and
(c)    the Permitted Priority Liens (as defined below);
(the charges set forth in the preceding clauses (a) and (b) together, the
“Priority Charges”);




--------------------------------------------------------------------------------

6



 
7.    In addition to the orders of the CCAA Court in the CCAA Proceeding
described above, the Borrower shall otherwise be in compliance with the
timetable for the CCAA Proceeding attached hereto as Schedule “C” (the “CCAA
Timetable”);
8.    The DIP Credit Documentation (as defined below) shall be satisfactory to
the DIP Lender in its discretion, acting reasonably, and has been executed by
the Loan Parties and the DIP Lender;
9.    No Court Order shall provide that the Pre-Filing Debt (as defined below)
owing by the CCAA Debtors to USS and its subsidiaries (other than the Borrower
and its subsidiaries) in their capacity as vendors (the “USS Vendors”) shall be
treated in a manner that is less favorable than any similarly situated material
creditor or that all subsequent post-filing payables owed to the USS Vendors
shall be paid otherwise than in cash upon delivery or, in each case, as may be
acceptable to the DIP Lender;
10.    The DIP Lender shall be satisfied that the Loan Parties have complied
with and are continuing to comply in all material respects with all applicable
laws, regulations and policies in relation to their businesses other than as may
be permitted under a Court Order (as defined below) which is satisfactory to the
DIP Lender in its discretion;
11.    The DIP Lender shall have received from the Borrower a written request
for a DIP Advance which shall be executed by an officer of the Borrower and
shall certify that the requested DIP Advance is within the Maximum Availability
and that the Borrower is in compliance with the DIP Credit Documentation and the
Court Orders;
12.    The DIP Lender shall have received the Agreed Budgets in reasonably
similar form to the Agreed Budgets attached as Schedule “B” hereto and any
updates to the Agreed Budgets, all of which must be satisfactory to the Monitor
and must not result in the occurrence of an Updated Budget Default;
13.    The requested DIP Advance shall not, if advanced to the Borrower, cause
the aggregate amount of all DIP Advances to exceed the Maximum Availability or
the Maximum Commitment;
14.    If a DIP Lender Fees and Expenses Repayment Event (as defined below) has
occurred, upon request of the DIP Lender, all DIP Lender Fees and Expenses (as
defined below) shall have been paid to the DIP Lender or will be paid from the
proceeds of the requested DIP Advance within such period of time as is
acceptable to the DIP Lender in its discretion;
15.    No Event of Default has occurred;
16.    No Event of Default will occur as a result of the requested DIP Advance;
and
17.    There are no Liens ranking in priority to the DIP Lender’s Charge, other
than the Permitted Priority Liens.




--------------------------------------------------------------------------------

7



COSTS AND EXPENSES:
The Borrower shall pay all of the DIP Lender’s costs, including all legal fees
and disbursements, any costs of realization or enforcement and all Consultant
Costs (as defined below) on a full indemnity basis in each case in connection
with or otherwise related to the DIP Facility, the DIP Lender’s Charge, the DIP
Credit Documentation, this Agreement or the CCAA Proceeding (collectively, the
“DIP Lender Fees and Expenses”). Without limiting the foregoing, the Borrower
shall pay to the DIP Lender all fees and expenses (“Consultant Costs”) of each
of McKinsey Recovery and Transformation Services U.S. LLC and Evercore Group
L.L.C. (together, the “Consultants”) in each case in connection with or
otherwise related to the DIP Facility, the DIP Lender’s Charge, the DIP Credit
Documentation, this Agreement or the CCAA Proceeding. All DIP Lender Fees and
Expenses incurred prior to or after the Filing Date shall be added to the
principal amount of the Pre-Filing Secured Loan Amount (as defined below),
provided, however, that if some or all of the DIP Lender Fees and Expenses are
not admitted pursuant to the Claims Process (as defined below) as part of the
Pre-Filing Secured Loan Amount (the “Disallowed Amount”), then such Disallowed
Amount shall be added to the DIP Obligations and secured by the DIP Lender’s
Charge. Notwithstanding the foregoing, if a DIP Lender Fees and Expenses
Repayment Event occurs, upon request by the DIP Lender the Borrower shall pay
all DIP Lender Fees and Expenses to the DIP Lender within such period of time as
is acceptable to the DIP Lender in its discretion. A “DIP Lender Fees and
Expenses Repayment Event” means the payment, or agreement to pay, by any of the
CCAA Debtors of any legal, consulting or other professional fees and/or
disbursements attributable to, incurred or payable by or otherwise for the
benefit of any party other than the DIP Lender, the Monitor and the CCAA
Debtors.
DIP FACILITY SECURITY AND DOCUMENTATION:
All obligations of the Borrower and the other Loan Parties under or in
connection with the DIP Facility, this Agreement and any other documentation in
respect of the DIP Facility that is requested by the DIP Lender (which shall be
in form and substance satisfactory to the DIP Lender in its sole discretion)
(collectively, the “DIP Loan Documents”) shall be secured by the DIP Security
(as defined below) (together with the DIP Loan Documents, the “DIP Credit
Documentation”) and the DIP Lender’s Charge.
The DIP Obligations shall be secured by:
1.    The DIP Lender’s Charge; and
2.    A security interest (the “DIP Security”) in and lien on all now owned or
hereafter acquired assets and property of each of the Loan Parties, real and
personal, tangible or intangible (the “Collateral”), but excluding (i) such
assets, if any, as the DIP Lender in its discretion determines to be immaterial
or to be assets for which the costs and other burdens of establishing and
perfecting a security interest outweigh the benefits of establishing and
perfecting such security interest, and (ii) other exceptions to be mutually
agreed.
The DIP Security shall be perfected first priority and not subject to
subordination other than to the Permitted Priority Liens.
Notwithstanding the above, no DIP Advance nor the DIP Lender’s Charge nor the
DIP Security may be used to investigate, object to or challenge in any way any
claims of the DIP Lender under the Pre-Filing Credit Agreements or otherwise
assert any affirmative claims regarding the Liens held by or on behalf of the
DIP Lender including, without limitation, in respect of the DIP Facility or the
Pre-Filing Secured Credit Agreement. For greater certainty, nothing in this
paragraph shall restrict the engagement by the Monitor of independent legal
counsel to assess the validity and enforceability of the security held by the
DIP Lender in respect of advances under the Pre-Filing Secured Credit Agreement
or the Borrower’s payment to the Monitor of its fees therefor and reimbursement
of the Monitor’s out of pocket fees and expenses incurred in connection
therewith.
CASH MANAGEMENT SYSTEM:
Subject to the Agreed Budgets and other limitations set forth herein, the
Borrower may only request and apply DIP Advances through a Cash Management
System with the DIP Lender to be agreed to by the Borrower and the DIP Lender
and approved by the Monitor on or before the initial DIP Advance under the DIP
Facility. Except as set out in the Agreed Budgets, the Borrower shall not
effect, and shall not permit to occur, any distribution of funds (whether from
proceeds of the DIP Facility or otherwise) from the Borrower or any of the other
Loan Parties to any non-debtor affiliate and/or subsidiary of the Borrower or
any of the other Loan Parties.




--------------------------------------------------------------------------------

8



PERMITTED LIENS AND PRIORITY:
All Collateral will be free and clear of all other Liens, trusts (deemed,
statutory or otherwise) encumbrances and claims, except for the Permitted Liens,
as defined below. “Permitted Liens” means (i) the DIP Lender’s Charge, the DIP
Security and any charges created under the Initial Order subsequent in priority
to the DIP Lender’s Charge, the limit and priority of each of which shall be
acceptable to the DIP Lender in its discretion; (ii) existing validly perfected
Liens granted by the Borrower prior to the date hereof in favour of the DIP
Lender; (iii) inchoate statutory Liens arising after the Filing Date in respect
of any accounts payable arising after the Filing Date in the ordinary course of
business, subject to the obligation to pay all such amounts as and when due; and
(iv) the Permitted Priority Liens. “Permitted Priority Liens” means: (i) the
Priority Charges; (ii) specific purchase-money security interests or financing
leases granted to secure Permitted Debt (other than trade payables), and in
respect of which the DIP Lender has received confirmation by way of
subordination or as to its limited or specific nature, all of which is to be
satisfactory to the DIP Lender; (iii) statutory superpriority deemed trusts and
Liens for unpaid employee source deductions; (iv) those Liens evidenced by the
registrations listed in Schedule D hereto; and (v) such other permitted liens as
may be agreed to in writing by the DIP Lender.
MONITOR:
The monitor appointed pursuant to the Initial Order shall be Ernst & Young Inc.
(the “Monitor”), and Mr. Alex Morrison or such other person as may be acceptable
to the DIP Lender shall be the person with primary responsibility for
fulfillment of the Monitor’s duties in connection with the CCAA Proceeding. The
DIP Lender shall be authorized by the Initial Order to have direct discussions
with the Monitor, and to receive information from the Monitor as requested by
the DIP Lender from time to time.
CHIEF RESTRUCTURING OFFICER:
As part of the relief sought by the Borrower in connection with the application
for the Initial Order, the Borrower shall seek the appointment of a Chief
Restructuring Officer acceptable to the DIP Lender (the “CRO”) of the CCAA
Debtors. The terms of engagement of the CRO, including the remuneration to be
paid to the CRO, must be acceptable to the DIP Lender.
FINANCIAL & OTHER REPORTING:
On or before 5:00 p.m. on the Wednesday of each week for the week ending the
immediately preceding Friday, the CCAA Debtors shall deliver to the DIP Lender
and the Consultants (defined below) the following reporting (the “Weekly
Reporting”):
(a)    a statement of receipts and disbursements for each week, including a
variance analysis from the Agreed Weekly Budget for all variances (favourable or
unfavourable) of greater than 10% for any one line item (on a weekly and
cumulative basis);
(b)    statement of billed accounts receivable, accrued work in process,
accounts payable and statutory priority claims; and
(c)    such other information as the DIP Lender may reasonably request from time
to time.
The CCAA Debtors shall deliver the following reporting to the DIP Lender (the
“Additional Reporting”):
(a)    By 5:00 p.m. on the Wednesday following every fourth 4th Friday, the most
recent Updated Weekly Budget;
(b)    Within 30 days of the end of each fiscal month, monthly interim financial
statements (which shall include balance sheet and income statement compared
against previous year and the Agreed Monthly Budget, for such month and year to
date) for each of the Loan Parties;
(c)    Within 90 days of the end of their fiscal year, annual accountant
prepared financial statements signed by an authorized officer of the Borrower
and each of the Loan Parties; and
(d)    Such other information as the DIP Lender may reasonably request from time
to time.
The Weekly Reporting and the Additional Reporting are referred to together as
the “Reporting”.




--------------------------------------------------------------------------------

9



INDEMNITY:
The Borrower and the other Loan Parties agree to indemnify and hold harmless,
the DIP Lender and its affiliates and officers, directors, employees,
representatives, advisors, solicitors and agents (collectively, the “Indemnified
Persons”) from and against any and all actions, lawsuits, proceedings (including
any investigations or inquires), claims, losses, damages, liabilities or
expenses of any kind or nature whatsoever which may be incurred by or asserted
against or involve any of the Indemnified Persons as a result of, in connection
with or in any way related to the DIP Facility, the proposed or actual use of
proceeds of the DIP Facility, this Agreement, the CCAA Proceeding or the DIP
Credit Documentation. Notwithstanding the foregoing, the Borrower and the other
Loan Parties shall have no obligation to indemnify any Indemnified Person
against any such loss, liability cost or expense (x) to the extent they are
found by a final judgment of a court of competent jurisdiction to arise from the
gross negligence, bad faith or willful misconduct of such Indemnified Person or
(y) to the extent arising from any dispute solely among Indemnified Persons
other than any claims arising out of any act or omission on the part of the
Borrower or the other Loan Parties. The DIP Lender shall not be responsible or
liable to the Borrower or any of the other Loan Parties or any other person for
consequential or punitive damages.




--------------------------------------------------------------------------------

10



REPRESENTATIONS AND WARRANTIES:
Each of the Loan Parties represents and warrants to the DIP Lender, upon which
the DIP Lender relies in entering into this Agreement and the other DIP Credit
Documentation, that:
1.    The transactions contemplated by this Agreement and the other DIP Credit
Documentation:
(a)    upon the granting of the Initial Order and the DIP Order, are within the
powers of the Loan Parties;
(b)    have been duly authorized, executed and delivered by or on behalf of the
Loan Parties;
(c)    upon the granting of the Initial Order and the DIP Order, constitute
legal, valid and binding obligations of the Loan Parties;
(d)    upon the granting of the Initial Order and the DIP Order, do not require
the consent or approval of, registration or filing with, or any other action by,
any governmental authority, other than filings which may be made to register or
otherwise record the DIP Lender’s Charge or any DIP Security granted pursuant to
the DIP Credit Documentation;
2.    The business operations of the Loan Parties have been and will continue to
be conducted in material compliance with all applicable laws of each
jurisdiction in which each such business has been or is being carried on subject
to the provisions of the CCAA and any court Order issued by the CCAA Court
within the CCAA Proceeding;
3.    Each of the Loan Parties has obtained all material licences and permits
required for the operation of its business, which licences and permits remain in
full force and effect. No proceedings have been commenced to revoke or amend any
of such licences or permits;
4.    Each of the Loan Parties has paid where due its obligations for payroll,
employee source deductions, Harmonized Sales Tax, and is not in arrears in
respect of these obligations;
5.    All factual information provided by or on behalf of the Loan Parties’ to
the DIP Lender for the purposes of or in connection with this Agreement or any
transaction contemplated herein is, to the best of the Loan Parties’ knowledge,
true and accurate in all material respects on the date as of which such
information is dated or certified and is not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not materially
misleading at such time in light of the circumstances under which such
information was provided;
6.    As of August 29, 2014, the amount outstanding under the Pre-Filing
Unsecured Credit Agreement is the principal amount of CAD$1,419,286,854.56,
together with accrued and unpaid interest not previously waived to the date of
payment and all recoverable fees and expenses owing pursuant to the Pre-Filing
Unsecured Credit Agreement (the “Pre-Filing Unsecured Loan Amount”) and the
Unsecured Pre-Filing Loan Amount is due and owing in accordance with its terms,
subject to the stay created by the Initial Order;
7.    As of August 29, 2014, the amount outstanding under the Pre-Filing Secured
Credit Agreement is the principal amount of USD $187,969,996, together with
accrued and unpaid interest not previously waived to the date of payment and all
recoverable fees and expenses owing pursuant to the Pre-Filing Secured Credit
Agreement (the “Pre-Filing Secured Loan Amount”) and the Pre-Filing Secured Loan
Amount is due and owing in accordance with its terms, subject to the stay
created by the Initial Order;
8.    The Pre-Filing Debt owing by the Borrower and the other CCAA Debtors to
the USS Vendors is due and owing in accordance with its terms, subject to the
stay created by the Initial Order; and
9.    All security (the “Existing Security”) granted by the Borrower securing
the Borrower’s obligations under the Pre-Filing Secured Credit Agreement is
valid and binding upon the Borrower. 




--------------------------------------------------------------------------------

11



AFFIRMATIVE COVENANTS:
In addition to all other covenants and obligations contained herein, the
Borrower and the other Loan Parties agree and covenant to perform and do each of
the following until the DIP Facility is permanently and indefeasibly repaid and
cancelled:
1.    Comply with the provisions of the CCAA Court orders made in the CCAA
Proceeding including, without limitation, the Initial Order, the DIP Approval
Process Order and the DIP Order (collectively, the “Court Orders” and each a
“Court Order”);
2.    Utilize all DIP Advances in a manner that is consistent with the Agreed
Budgets in all material respects to the extent reasonably practicable in the
circumstances;
3.    Comply with the CCAA Timetable. Without limiting the foregoing, the
Borrower shall:
(a)    obtain a Court Order (the “Hamilton Works SISP Order”) approving a sale
and investment solicitation process (the “Hamilton Works SISP”) in respect of
the Borrower’s 813 acres of real property located on Hamilton Harbour in
Hamilton, Ontario (the “Port Lands”), coke ovens (“Coke Ovens”), assets used for
finishing (“Finishing Assets”), steel-making (“Production Assets”) and other
operating assets and business operations located in Hamilton, Ontario
(collectively, “Hamilton Works”), which process must be reasonably satisfactory
to the DIP Lender, by the Filing Date + 60 days.  Subject to CCAA Court
approval, the Hamilton Works SISP shall invite offers to refinance or
recapitalize Hamilton Works or to purchase the Coke Ovens, Port Lands, Finishing
Assets, Production Assets and other assets comprising Hamilton Works both
individually and on an en bloc basis;
(b)    close any sale, refinancing or investment transaction(s) pursuant to the
Hamilton Works SISP as approved by the CCAA Court and acceptable to the DIP
Lender as soon as reasonably practicable, but no later than October 31, 2015;
(c)    with the assistance of the Monitor, conduct a claims process which is
reasonably satisfactory to the DIP Lender and approved by the CCAA Court (the
“Claims Process”) in respect of the CCAA Debtors, provided that the final
determination in accordance with the Claims Process of the validity and amount
of of any material non-contingent claims partially or fully disallowed by the
Monitor shall be made prior to the commencement of the Lake Erie Works SISP (as
defined below);
(d)    obtain a Court Order (the “LEW SISP Order”) approving a sale and
investment solicitation process (the “Lake Erie Works SISP”) in respect of the
Borrower’s 6600 acres of real property located in Nanticoke, Ontario (the
“Nanticoke Lands”), Coke Ovens, assets used for iron and steel-making
(“Production Assets”), hot rolling (“Rolling Assets”), finishing (“Finishing
Assets”), pickling (“Pickle Line”) and other operating assets and business
operations (collectively, “Lake Erie Works”), which process must be reasonably
satisfactory to the DIP Lender, by March 15, 2015. Subject to CCAA Court
approval, the Lake Erie Works SISP shall invite offers to refinance or
recapitalize Lake Erie Works or to purchase the Nanticoke Lands, Production
Assets, Rolling Assets, Finishing Assets, Pickle Line and other assets
comprising Lake Erie Works both individually and on an en bloc basis;
(e)    close any sale, refinancing or investment transaction(s) pursuant to the
Lake Erie Works SISP as approved by the CCAA Court and acceptable to the DIP
Lender as soon as reasonably practicable, but no later than October 31, 2015;
(f)    propose a Plan or Restructuring Option to the DIP Lender by October 31,
2015, with implementation of any Plan or Restructuring Option acceptable to the
DIP Lender or before December 31, 2015.
4.    Allow the DIP Lender, its designated representatives and the Consultants
full access to the books and records of the Loan Parties on reasonable notice
and during normal business hours and cause management thereof to fully cooperate
with the Consultants;
5.    Provide the DIP Lender with draft copies of all motions, applications,
proposed orders or other material or documents that any of them intend to file
within the CCAA Proceeding at least three (3) days prior to any such filing or,
where it is not practically possible to do so at least three days prior to any
such filing, as soon as possible;
6.    The Initial Order, the DIP Order and any other Court Orders which are
being sought by the CCAA Debtors shall be submitted to the CCAA Court in a form
confirmed in advance to be satisfactory to the DIP Lender, subject to any
amendments that are required by the CCAA Court or the Borrower that are
acceptable to the DIP Lender;
7.    Any and all materials of the CCAA Debtors in respect of a proposed Plan or
any other transaction involving the refinancing of the Borrower and/or the other
Loan Parties, the sale of all or substantially all of the assets of the Borrower
or the other Loan Parties or any other restructuring of the Loan Parties’
businesses and operations, including any liquidation, bankruptcy or other
insolvency proceeding in respect of any of the Loan Parties (a “Restructuring
Option”) shall only be submitted to the CCAA Court in a form confirmed in
advance to be satisfactory to the DIP Lender;
8.    None of the Loan Parties shall provide or seek or support a motion by
another party to provide to a third party a charge upon any of the Loan Parties’
assets (including, without limitation, a critical supplier’s charge) without the
prior consent of the DIP Lender;
9.    The Borrower and the other Loan Parties shall promptly advise the DIP
Lender of any proposal received from a third party in respect of a Restructuring
Option or any other transaction to be carried out pursuant to or as part of a
Plan and, thereafter, shall advise the DIP Lender of the status of any such
proposal as well as any material amendments to the terms thereof;
10.    The Borrower shall not carry out any changes to the composition
(including the addition, removal or replacement of directors or officers) of the
Board of Directors or the officers (including the CRO) of the Borrower or any of
the other Loan Parties without first consulting with the DIP Lender;
11.    Unless such payments are first approved by the DIP Lender, neither the
Borrower nor any of the Loan Parties shall:
(i) increase any termination or severance entitlements or pay any termination or
severance payments whatsoever;
(ii) make any payments by way of a “KERP”; or
(iii) increase compensation or other benefits or pay any bonuses, other than
under (a) the Borrower’s short term incentive plan (“STIP”), consistent with
past practice, (b) the Borrower’s long term incentive plan (“LTIP”), consistent
with past practice, or (c) other employment arrangements or agreements governing
the payment of compensation or bonuses (such as retention/bonus letters,
increases to vacation entitlement or RRSP contribution matching), consistent
with past practice to directors, senior officers or senior management;
12.    Provide to the DIP Lender a weekly status update regarding the status of
the CCAA Proceeding and their restructuring process including, without
limitation, reports on the progress of any Plan, Restructuring Option, the SISP
and any information which may otherwise be confidential subject to same being
maintained as confidential by the DIP Lender. Notwithstanding the foregoing
disclosure obligation or any other term of this Agreement, none of the CCAA
Debtors shall be obligated to disclose to the DIP Lender any information
regarding the identify of any bidders or the details of bids received by the
Borrower or the Monitor as part of a SISP unless such information is otherwise
disclosed to other stakeholders in the CCAA Proceeding;
13.    Provide the Reporting in the form and at the times required by this
Agreement;
14.    Use all reasonable efforts to keep the DIP Lender apprised on a timely
basis of all material developments with respect to the business and affairs of
the Loan Parties, the development of a Plan and/or a Restructuring Option;
15.    Deliver to DIP Lender the Updated Weekly Budgets and, if requested by the
DIP Lender, the Updated Monthly Budgets, as set out herein, and such other
reporting and other information from time to time as is reasonably requested by
the DIP Lender in form and substance satisfactory to the DIP Lender. Without
limiting the foregoing, the CCAA Debtors shall deliver to the Lender: (i) within
one (1) business day of delivery thereof to the Monitor, copies of all financial
reporting provided to the Monitor; and (ii) within one (1) business day of
receipt from the Monitor any reports or other commentary or analysis received by
the CCAA Debtors from the Monitor regarding the financial position of the CCAA
Debtors or otherwise in respect of any of the financial information referenced
in the Reporting;
16.    Use the proceeds of the DIP Facility and other cash on hand only for the
purposes of the short-term liquidity needs of the Loan Parties in a manner
consistent with the Agreed Budgets in all material respects to the extent
reasonably practicable in the circumstances;
17.    Preserve, renew and keep in full force its corporate existence and its
material licenses, permits, approvals, etc. required in respect of its business,
properties, assets or any activities or operations carried out therein;
18.    Maintain all insurance with respect to the Collateral in existence as of
the date hereof to the extent not otherwise maintained by United States Steel
Corporation or its affiliates;
19.    Forthwith notify the DIP Lender of the occurrence of any Event of
Default, or of any event or circumstance that, with the passage of time, may
constitute an Event of Default;
20.    Execute and deliver the DIP Credit Documentation, including such security
agreements, financing statements, discharges, opinions or other documents and
information, as may be reasonably requested by the DIP Lender in connection with
the DIP Facility, which documentation shall be in form and substance
satisfactory to the DIP Lender;
21.    Subject to the “Costs and Expenses” provision of this Agreement, pay upon
request by the DIP Lender all documented DIP Lender Fees and Expenses, provided,
however, that if any DIP Lender Fees and Expenses incurred after the date of
this Agreement are not paid by the Borrower, the DIP Lender may in its
discretion pay all such DIP Lender Fees and Expenses whereupon such amounts
shall be added to and form part of the DIP Obligations;
22.    Pay when due all principal, interest, fees and other amounts payable by
the Loan Parties under this Agreement and under any other DIP Credit
Documentation on the dates, at the places and in the amounts and manner set
forth herein;
23.    Subject to any Court Order and sufficient funding to enable it to do so,
the Borrower shall continue to comply with the terms and conditions of the
Settlement Agreement dated December 8, 2011 entered into by the Borrower under
the provisions of the Investment Canada Act (Canada);
24.    The Borrower shall continue to pay when due all required payments and
contributions under Ontario Regulations 99/06 – Stelco Inc. Pension Plans, made
under the Pension Benefits Act (Ontario) (the “Stelco Regulation”) and all group
registered retirement savings plans; and
 

 

25.    The Loan Parties shall continue to pay when due all post-employment
benefits (“OPEBs”) to which any of the Loan Parties’ former employees are
entitled.




--------------------------------------------------------------------------------

12



NEGATIVE COVENANTS:
Each of the Loan Parties covenants and agrees not to do the following, other
than with the prior written consent of the DIP Lender:
1.    Take any step or initiate any proceeding intended to or which could
otherwise obtain for any of the Loan Parties a lawful entitlement to lock out
any of their employees;
2.    Transfer, lease or otherwise dispose of all or any part of its property,
assets or undertaking other than in the ordinary course of business at any one
time or through a series of related transactions of more than $500,000 in the
aggregate during the term of the DIP Facility unless all amounts owing hereunder
are repaid in full and the DIP Facility is cancelled;
3.    Except as contemplated by this Agreement or the Initial Order, make any
payment, without consent of the DIP Lender, of any debt or obligation existing
as at the Filing Date (the “Pre-Filing Debt”), other than eligible financial
contracts;
4.    Create, incur or permit to exist indebtedness for borrowed money other
than Pre-Filing Debt, DIP Advances, post-filing accounts payable in the ordinary
course of business and without duplication, Permitted Debt;
5.    Make any payments outside the ordinary course of business, subject always
to the obligation to comply with the Agreed Budgets in all material respects to
the extent reasonably practicable in the circumstances and the Maximum
Availability under the DIP Facility;
6.    Except for the Permitted Liens or as otherwise consented to by the DIP
Lender, permit any new Liens to exist on any of its properties or assets other
than the Liens in favour of the DIP Lender as contemplated by this Agreement;
7.    Create or permit to exist any other Lien which is senior to or pari
passu with the DIP Lender’s Charge, other than the Permitted Priority Liens; and
8.    Change its name, amalgamate, consolidate with or merge into, or enter into
any similar transaction with any other entity without the consent of the DIP
Lender.




--------------------------------------------------------------------------------

13



EVENTS OF DEFAULT:
The occurrence of any one or more of the following events shall constitute an
event of default (each, an “Event of Default”) under this Agreement:
1.    Any Court Order is dismissed, stayed, reversed, vacated, amended or
restated and such dismissal, stay, reversal, vacating, amendment or restatement
adversely affects or would reasonably be expected to adversely affect the
interests of the DIP Lender in a material manner, unless the DIP Lender has
consented thereto;
2.    The issuance of any Court Order which adversely affects or would
reasonably be expected to adversely affect the interests of the DIP Lender in a
material manner, unless the DIP Lender has consented thereto including, without
limitation:
(e)    the issuance of an order dismissing the CCAA Proceeding or lifting the
stay imposed within the CCAA Proceeding to permit the enforcement of any
security or claim against any of the Loan Parties or the appointment of a
receiver and manager, receiver, interim receiver or similar official or the
making of a bankruptcy order against any of the Loan Parties;
(f)    the issuance of an order granting any other claim or a Lien of equal or
superiority status to that of the DIP Lender’s Charge other than the Priority
Charges;
(g)    the issuance of an order staying, reversing, vacating or otherwise
modifying the DIP Credit Documentation, or the issuance of an order adversely
impacting the rights and interests of the DIP Lender, in each case without the
consent of the DIP Lender;
(h)    the failure of the Borrower to diligently oppose any party that brings an
application or motion for the relief set out in (a) through (c) above and/or
fails to secure the dismissal of such motion or application within 60 days from
the date that such application or motion is brought;
3.    The Borrower fails to take the steps, obtain the specified Court Orders or
otherwise fulfill the terms of the CCAA Timetable;
4.    Failure of the Borrower to pay any amounts when due and owing hereunder;
5.    The Borrower ceases to carry on business in the ordinary course as it is
carried on as of the date hereof, except where such cessation is consented to by
the DIP Lender;


6.    An Updated Weekly or Monthly Budget contemplates or forecasts an adverse
change or changes from the then existing Agreed Budgets and such change(s)
constitute a Material Adverse Change (as defined below) (an “Updated Budget
Default”) or is not delivered to the DIP Lender within two (2) business days of
the requisite time frame set out herein. Without limiting the foregoing, an
Updated Budget Default shall occur if any Updated Weekly Budget or Updated
Monthly Budget forecasts that borrowings under the DIP Facility will exceed the
Maximum Availability at any time;
7.    Any representation or warranty by any of the Loan Parties herein or in any
DIP Credit Documentation shall be incorrect or misleading in any material
respect when made;
8.    A Court Order is made, a liability arises or an event occurs, including
any change in the business, assets, or conditions, financial or otherwise, any
of the Loan Parties, that will in the DIP Lender’s judgment, acting reasonably,
materially further impair the Borrower’s or the other Loan Parties’ financial
condition, operations or ability to comply with its obligations under this
Agreement, any DIP Credit Documentation or any Court Order or carry out a Plan
or a Restructuring Option reasonably acceptable to the DIP Lender (a “Material
Adverse Change”);
9.    Any material violation or breach of any Court Order by any of the Loan
Parties;
10.    Failure of the Borrower or any of the other Loan Parties to perform or
comply with any term or covenant of this Agreement or any other DIP Credit
Documentation;
11.    Borrowings under the DIP Facility exceed the Maximum Availability at any
time without the prior consent of the DIP Lender;
12.    If either of the United Steelworkers Local 1005 or Local 8782 (each a
“Union” and together the “Unions”) takes any step or initiates any proceeding
intended to or which would otherwise obtain for that Union a lawful entitlement
to strike (including, without limitation, any step seeking the appointment of a
conciliation officer under section 18(1) of the Labour Relations Act (Ontario))
or if any event occurs which may provide a Union with the lawful entitlement to
strike (including, without limitation, if the Ontario Minister of Labour
appoints a conciliation officer in respect of or in any way related to any of
the CCAA Debtors or if a Union requests a “No Board” report be issued by the
Minister of Labour (that is, a report informing the Union and the CCAA Debtor
that the Minister of Labour does not consider it advisable to appoint a
conciliation board) unless, prior to the Union obtaining a lawful entitlement to
strike as a result of any of the foregoing (together with the occurrence of any
of the other steps or events necessary to be in a lawful position to strike),
the Borrower obtains a Court Order staying the Union’s entitlement to strike or
staying any further step that would be required to occur before the Union is in
a lawful position to strike; 
13.    If any lawful or unlawful strike, work stoppage, work slowdown or any
other form of labour disruption occurs involving any employees of any of the
Loan Parties;
14.    Revocation or cancellation by the counterparty of any contract to which
the Borrower or any of the Loan Parties is a party which has or would reasonably
be expected to result in a Material Adverse Change;
15.    Any change to the composition of the Board of Directors or officers of
the Borrower or any of the other Loan Parties that is not acceptable to the DIP
Lender;
16.    The removal, termination, replacement or material change in the scope or
extent of the authority of the CRO;
17.    Any proceeding, motion or application is commenced or filed by the
Borrower or any of the other Loan Parties, or if commenced by another party,
supported or otherwise consented to by the Borrower or any of the other Loan
Parties, seeking the invalidation, subordination or other challenging of the
terms of the DIP Facility, the DIP Lender’s Charge, this Agreement, or any of
the other DIP Credit Documentation or approval of any Plan or Restructuring
Option which does not have the prior consent of the DIP Lender;
18.    Any Plan is sanctioned or any Restructuring Option is consummated by any
of the Loan Parties that is not consistent with or contravenes any provision of
this Agreement or the other DIP Credit Documentation in a manner that is adverse
to the interests of the DIP Lender or would reasonably be expected to adversely
affect the interests of the DIP Lender unless the DIP Lender has consented
thereto; and
19.    Except as set out in the Agreed Budgets, any of the CCAA Debtors are
required by any Governmental Entity (as defined below) to make expenditures or
pay damages, fines, claims, costs or expenses aggregating $5 million or more at
any time on a consolidated basis to remediate, or in respect of, any
Environmental Liabilities (as defined below), as the case may be. “Governmental
Entity” means any federal, provincial, state, municipal, local or other
government, governmental or public department, commission, board, bureau, agency
or instrumentality, domestic or foreign and any subdivision, agent, commission,
board or authority of any of the foregoing. “Environmental Liabilities” means
all liabilities, obligations, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs and other costs and expenses, including fines, penalties,
sanctions and interest incurred as a result of or related to any claim,
investigation, proceeding or demand by any Governmental Entity against any of
the CCAA Debtors including, without limitation, arising under or related to any
law relating to the environment or in connection with any substance which is or
is deemed under any applicable law to be, alone or in combination, hazardous,
hazardous waste, toxic, a pollutant, a contaminant or source of pollution or
contamination whether on, at, in, under, from or about or in the vicinity of any
real or personal property owned by any of the CCAA Debtors.




--------------------------------------------------------------------------------

14



REMEDIES:
Upon the occurrence of an Event of Default, the DIP Lender may, in its sole
discretion, elect to terminate the DIP Lender’s commitment to make DIP Advances
to the Borrower and accelerate all amounts outstanding under the DIP Facility.
In addition, upon the occurrence of an Event of Default, the DIP Lender may,
subject to the Court Orders:
1.    Apply to the Court for the appointment of a receiver, an interim receiver
or a receiver and manger over the Collateral, or for the appointment of a
trustee in bankruptcy of the Borrower or the other Loan Parties;
2.    Set off or combine any amounts then owing by the DIP Lender to the Loan
Parties against the obligations of any of the Loan Parties to the DIP Lender;
3.    Apply to the Court for an order, on terms satisfactory to the Monitor and
the DIP Lender, providing the Monitor with the power, in the name of and on
behalf of the Borrower, to take all necessary steps in the CCAA Proceeding to
realize on the Collateral;
4.    Exercise the powers and rights of a secured party under the Personal
Property Security Act (Ontario) or any legislation of similar effect; and
5.    Exercise all such other rights and remedies available to the DIP Lender
under the DIP Credit Documentation, the Court Orders and applicable law.
DIP LENDER APPROVALS:
All consents of the DIP Lender hereunder shall be in writing. Any consent,
approval, instruction or other expression of the DIP Lender to be delivered in
writing may be delivered by any written instrument, including by way of
electronic mail.
TAXES:
All payments by the Borrower and the other Loan Parties under this Agreement and
the other DIP Credit Documentation, including any payments required to be made
from and after the exercise of any remedies available to the DIP Lender upon an
Event of Default, shall be made free and clear of, without reduction for or on
account of, any present or future taxes, levies, imposts, duties, charges, fees,
deductions or withholdings of any kind or nature whatsoever or any interest or
penalties payable with respect thereto now or in the future imposed, levied,
collected, withheld or assessed by any country or any political subdivision of
any country (collectively, “Taxes”); provided, however, that if any Taxes are
required by applicable law to be withheld (“Withholding Taxes”) from any amount
payable to the DIP Lender under this Agreement or under any DIP Credit
Documentation, the amounts so payable to the DIP Lender shall be increased to
the extent necessary to yield to the DIP Lender on a net basis after payment of
all Withholding Taxes, the amount payable under such DIP Credit Documentation at
the rate or in the amount specified in such DIP Credit Documentation and the
Borrower or other Loan Parties shall provide evidence satisfactory to the DIP
Lender that the Taxes have been so withheld and remitted.
FURTHER ASSURANCES:
The Loan Parties shall, at their own expense, from time to time do, execute and
deliver, or will cause to be done, executed and delivered, all such further
acts, documents (including, without limitation, certificates, declarations,
affidavits, reports and opinions) and things as the DIP Lender may reasonably
request for the purpose of giving effect to this Agreement.
ENTIRE AGREEMENT:
This Agreement, including the Schedules hereto and the DIP Credit Documentation,
constitutes the entire agreement between the parties related to the subject
matter hereof. To the extent there is any inconsistency between this Agreement
and any of the other DIP Credit Documentation, this Agreement shall prevail.
AMENDMENTS AND WAIVERS:
No waiver or delay on the part of the DIP Lender in exercising any right or
privilege hereunder or under any other DIP Credit Documentation will operate as
a waiver hereof or thereof unless made in writing and delivered in accordance
with the terms of this Agreement.
ASSIGNMENT:
The DIP Lender may assign this Agreement and its rights and obligations
hereunder, in whole or in part, or grant a participation in its rights and
obligations hereunder, (i) at any time to an affiliate of the DIP Lender; (ii)
prior to the occurrence of an Event of Default, subject to the consent of the
Borrower, not to be unreasonably withheld; and (iii) following the occurrence of
an Event of Default, to any party acceptable to the DIP Lender in its sole and
absolute discretion (subject to providing the Borrower and the Monitor with
reasonable evidence that such assignee has the financial capacity to fulfill the
obligations of the DIP Lender hereunder). Neither this Agreement nor any right
and obligation hereunder may be assigned by the Borrower or any of the other
Loan Parties.




--------------------------------------------------------------------------------

15



SEVERABILITY:
Any provision in this Agreement or in any DIP Credit Documentation which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or effecting the validity of
enforceability of such provision in any other jurisdiction.
NO THIRD PARTY BENEFICIARY:
No person, other than the Loan Parties and the DIP Lender, is entitled to rely
upon this Agreement and the parties expressly agree that this Agreement does not
confer rights upon any party not a signatory hereto.
COUNTERPARTS AND FACSIMILE SIGNATURES:
This Agreement may be executed in any number of counterparts and by facsimile or
other electronic transmission, including in PDF format, each of which when
executed and delivered shall be deemed to be an original, and all of which when
taken together shall constitute one and the same instrument. Any party may
execute this Agreement by signing any counterpart of it.




--------------------------------------------------------------------------------

16



NOTICES:
Any notice, request or other communication hereunder to any of the parties shall
be in writing and be well and sufficiently given if delivered personally or sent
by facsimile or electronic mail to the attention of the person as set forth
below:
In the case of the DIP Lender:
U. S. Steel Holdings, Inc.
600 Grant Street
 
Pittsburgh, PA 15219
Attention: Suzanne Rich Folsom/Thomas H. Ferns
 
Facsimile: 412-433-6219
 
Email: SRFolsom@uss.com/ THFerns@uss.com
with a copy to:
Thornton Grout Finnigan LLP
 
Toronto-Dominion Centre
 
100 Wellington Street West
 
Suite 3200, P.O. Box 329
 
Toronto, ON M5K 1K7
 
Facsimile: (416) 304-1313
Attention: Robert I. Thornton
 
Email: RThornton@tgf.ca
Attention: Grant Moffat
 
Email: GMoffat@tgf.ca
In the case of the Borrower and the other Loan Parties:
U. S. Steel Canada Inc.
 
386 Wilcox Street
 
Hamilton, ON L8L 8K5
Attention: John Kain and Michael McQuade
 
Facsimile: (905) 308-7002
 
Email: JEKain@uss.com/ MAMcQuade@uss.com
with a copy to:
McCarthy Tetrault LLP
 
66 Wellington Street West
 
Suite 5300
 
Toronto, ON M5K 1E6
Attention: Jamey Gage and Richard Higa 
 
Facsimile: (416) 868-0673
 
Email: rhiga@mccarthy.ca
In either case, with a copy to the Monitor:
Ernst and Young Inc.
 
222 Bay Street
 
Toronto, ON M5K 1J7
Attention: Alex Morrison
 
Facsimile: (416) 943-3300
 
Email: alex.f.morrison@ca.ey.com
with a copy to:
Bennett Jones LLP
 
1 First Canadian Place
 
100 King Street West
 
Suite 3400, P.O. Box 130
 
Toronto, ON M5X 1A4


 
Attention: Raj Sahni


 
Facsimile: (416) 863-1716
 
Email: sahnir@bennettjones.com


 

 
Any such notice shall be deemed to be given and received, when received, unless
received after 5:00 PM local time or on a day other than a business day, in
which case the notice shall be deemed to be received the next business day.




--------------------------------------------------------------------------------

17



GOVERNING LAW AND JURISDICTION:
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Ontario and the federal laws of Canada applicable therein.



In witness hereof, the parties hereby execute this Agreement as of the date
first written above.


U. S. STEEL HOLDINGS, INC.
Per:
/s/ L. T. Brockway
 
Name:
►L. T. Brockway
Title:
►President
 
I have the authority to bind the Corporation



 
U. S. STEEL CANADA INC.
 
Per:
/s/ Michael A. McQuade
 
 
Name:
►Michael A. McQuade
 
Title:
►President & General Manager
 
 
 
I have the authority to bind the Corporation



 




--------------------------------------------------------------------------------

18



As Guarantors:
U. S. STEEL TUBULAR PRODUCTS CANADA GP INC.
Per:
/s/ David Britten
 
Name:
►David Britten
Title:
►President
 
I have the authority to bind the Corporation



U. S. STEEL TUBULAR PRODUCTS CANADA LIMITED PARTNERSHIP
By its General Partner, U. S. STEEL TUBULAR PRODUCTS CANADA GP INC.
Per:
/s/ David Britten
 
Name:
►David Britten
Title:
►President
 
I have the authority to bind the Corporation



4347226 CANADA INC.
Per:
/s/ Michael A. McQuade
 
Name:
►Michael A. McQuade
Title:
►President
 
I have the authority to bind the Corporation



THE STEEL COMPANY OF CANADA, LIMITED
Per:
/s/ Michael A. McQuade
 
Name:
►Michael A. McQuade
Title:
►President
 
I have the authority to bind the Corporation






--------------------------------------------------------------------------------

19



THE STELCO PLATE COMPANY LTD.
Per:
/s/ Michael A. McQuade
 
Name:
►Michael A. McQuade
Title:
►President
 
I have the authority to bind the Corporation
















































--------------------------------------------------------------------------------

20



SCHEDULE “A”
MAXIMUM AVAILABILITY
Period
Maximum Availability
Until DIP Order becomes Final Order
$35 million
After DIP Order becomes Final Order to October 31, 2014
$75 million
November 2014
$110 million
December 2014
$145 million
January 2015
$85 million
February 2015
$45 million
March 2015
$25 million
April 2015
$35 million
May 2015
$65 million
June 2015
$75 million
July 2015
$85 million
August 2015
$130 million
September 2015
$175 million
October 2015
$185 million
November 2015
$185 million
December 2015
$185 million
 
 






--------------------------------------------------------------------------------

21





SCHEDULE “B”
AGREED BUDGETS

[Intentionally omitted due to confidentiality.]





--------------------------------------------------------------------------------

22





SCHEDULE “C”
CCAA TIMETABLE
The following chart sets out key dates in respect of the CCAA Timetable (as the
term is defined in the DIP Facility Term Sheet) as agreed to by the DIP Lender.
The Borrower and the other CCAA Debtors agree that the dates set out in this
CCAA Timetable shall not be amended or modified unless otherwise agreed to in
writing by the DIP Lender. If a deadline date falls on a day that is not a
business day in Toronto, the applicable deadline date shall be automatically
extended to the next business day in Toronto. Capitalized terms in this Schedule
“C” are as defined in the DIP Facility Term Sheet.
Description
Deadline Date
Filing Date – Issuance of Initial Order & DIP Approval Process Order
No later than September 16, 2014
Serve motion for DIP Order and/or amended Initial Order reflecting provisions of
DIP Order
Filing Date + 4 business days
Issuance of DIP Order and/or amended Initial Order reflecting provisions of DIP
Order
Filing Date + 22 days
Issuance of Hamilton Works SISP Order
Filing Date + 60 days
Closing of any sale, refinancing or investment transaction(s) pursuant to the
Hamilton Works SISP
As soon as reasonably practicable, but no later than October, 31, 2015
Monitor to conduct Claims Process
Final determination by CCAA Court of validity and amount of any material
non-contingent claims partially or fully disallowed by the Monitor shall be made
prior to commencement of Lake Erie Works SISP
Issuance of LEW SISP Order
March 15, 2015
Closing of any sale, refinancing or investment transaction(s) pursuant to the
Lake Erie Works SISP
As soon as reasonably practicable, but no later than October 31, 2015
Propose a Plan or Restructuring Option to the DIP Lender
October 31, 2015
Implementation of any Plan or completion of any Restructuring Option
December 31, 2015



 




--------------------------------------------------------------------------------

23





SCHEDULE “D”
PERMITTED LIENS
U. S. Steel Canada Inc. (“USSC”) / Acier U. S. Canada Inc. (“AUSC”)
Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
837760635
GE Capital Vehicle and Equipment Leasing Inc.
•    USSC/AUSC
•    AUSC/USSC
•    AUSC
•    USSC
January 22, 1998


Inv, equip, accts, other, MV incl., no fixed maturity date.
-All present and after acquired motor vehicles, trailers, and goods of whatever
make or description, now or hereafter leased by the Secured Party to the Debtor,
together will all additions, replacement parts, accessions, attachments and
improvements thereto, and all proceeds thereof, including money, chattel paper,
intangibles, goods, documents of title, securities, substitutions, accounts
receivables, rental and loan contracts, all personal property returned, traded
in or repossessed and all insurance proceeds and any other form of proceeds
thereof.
613623753
Nexcap Finance Corporation
•    Stelco Inc.
•    USSC
March 24, 2005


Equip, accts, other
- Equipment subject to Lease Agreement 8530501
626785389
Relational Funding Canada Corp.
USSC
July 6, 2006


Equip, other
- All present and future goods, including but not limited to, various computer
equipment, personal computers, laptops, peripherals and software, and any
replacement, substitution, addition, attachment, modification, update, revision,
enhancement, accessory, insurance proceeds and the cash proceeds of any Goods,
wherever located, leased by Relational Funding Canada Corp. (“Lessor”) to Stelco
Inc. (“Debtor/Lessee”) pursuant to the Master Equipment Lease Agreement dated
June 30, 2006 between the Lessor and Debtor/Lessee. This PPSA filing is intended
to be for informational and precautionary purposes only and to give notice of
Lessor’s ownership of the goods and the existence of the true lease. If any
transaction entered into under the Master Equipment Lease Agreement is deemed to
other than a true lease, then it is the intention of the parties that Lessor has
a properly perfected security interest under the PPSA in the Goods subject to
the Master Lease, or any schedule entered into pursuant thereto, now or
hereafter.




--------------------------------------------------------------------------------

24



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
655237476
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
July 29, 2009






Equip, other, MV incl., no fixed maturity date
- 2003 Caterpillar 657E
VIN CAT0657EP6TR00416
- One (1) Used 2003 Caterpillar 657E Tractor Scraper S/N CAT0657EP6TR00416, all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the abovementioned collateral and all proceeds in any form
derived directly or indirectly from any dealing with such collateral and a right
to an insurance payment or any payment that indemnifies or compensates for loss
or damage to such collateral or proceeds of such collateral. Proceeds, Goods,
Securities, Documents of Title, Chattel Paper, Instruments, Money and
Intangibles.
662927688
Caterpillar Financial Services Limited
•    USSC
•    U.S. Steel Canada Incorporated
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
July 13, 2010


Equip, other, MV incl.
- 2010 Caterpillar 992K
VIN CAT0988HEBXY04009
- One (1) New 2010 Caterpillar 988H Wheel Loader S/N CAT0988HEBXY04009, C/W 9.0
Cubic Yard Bucket W/BOE, Straight Edge, all attachments, accessories,
accessions, replacements, substitutions, additions... [see above Reference File
No. 655237476].
662927661
Caterpillar Financial Services Limited
•    USSC
•    U.S. Steel Canada Incorporated
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
July 13, 2010


Equip, other, MV incl., no fixed maturity date
- 2010 Caterpillar 992K
VIN CAT0992KEH4C00421
- One (1) New 2010 Caterpillar 992K Wheel Loader S/N CAT0992KEH4C00421, C/W 16.0
Cubic Yard Rock Bucket with Spade Edge and Bolt on Cutting Edge, all
attachments, accessories, accessions, replacements, substitutions, additions...
[see above Reference File No. 655237476].




--------------------------------------------------------------------------------

25



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
662927652
Caterpillar Financial Services Limited
•    USSC
•    U.S. Steel Canada Incorporated
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
July 13, 2010


Equip, other, MV incl., no fixed maturity date
- 2010 Caterpillar 988H
VIN CAT0988HLBXY04010
- One (1) New 2010 Caterpillar 988H Wheel Loader S/N CAT0988HLBXY04010, C/W 9.0
Cubic Yard Rock Bucket w/BOE, Straight Edge, all attachments, accessories,
accessions, replacements, substitutions, additions... [see above Reference File
No. 655237476].
663198165
Caterpillar Financial Services Limited
•    USSC
•    U.S. Steel Canada Incorporated
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
July 23, 2010


Equip, other, MV incl., no fixed maturity date
- 2010 Caterpillar 775F
VIN CAT0775FPDLS01157
- One (1) NW 2010 Caterpillar 775F Off Highway Truck S/N CAT0775FPDLS01157 all
attachments, accessories, accessions, replacements, substitutions, additions...
[see above Reference File No. 655237476].
664542387
Caterpillar Financial Services Limited
•    USSC
•    U.S. Steel Canada Incorporated
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
September 20, 2010


Equip, other, MV incl., no fixed maturity date
- 2010 Caterpillar 14M
VIN CAT0014MAB9J01367
- One (1) 2010 Caterpillar Motor Grader Model 14M S/N CAT0014MAB9J01367 all
attachments, accessories, accessions, replacements, substitutions, additions...
[see above Reference File No. 655237476].




--------------------------------------------------------------------------------

26



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
664542378
Caterpillar Financial Services Limited
•    USSC
•    U.S. Steel Canada Incorporated
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
September 20, 2010


Equip, other, MV incl., no fixed maturity date
- 2010 Caterpillar 14M
VIN CAT0014MVB9J01366
- One (1) 2010 Caterpillar Motor Grader Model 14M S/N CAT0014MVB9J01366 all
attachments, accessories, accessions, replacements, substitutions, additions...
[see above Reference File No. 655237476].
665073657
National Leasing Group Inc.
•    USSC
•    AUSC
October 12, 2010


Equip
- all tape libraries, tape drives of every nature or kind described in Lease
number 2511200 between the Secured Party, as lessor, and the Debtor, as lessee,
as amended from time to time, together will all attachments, accessories and
substitutions.
665898129
Wheels Leasing Canada, Ltd.
U.S. Steel Canada
November 16, 2010


Equip, MV incl., $27,448.00, no fixed maturity date
- 2011 Ford Taurus 4DR S
VIN 1FAHP2DW0BG124519
669826881
Ricoh Canada Inc.
USSC
May 12, 2011
Equip, other
674674371
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
November 28, 2011
Equip, MV incl.
- 2008 Caterpillar 775F
VIN CAT0775FADLS00596
- One (1) 2008 Caterpillar 775F Off Highway Truck S/N CAT0775FADLS00596 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].
674746524
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
November 30, 2011


Equip, MV incl.
- 2011 Caterpillar 988H
VIN CAT00D8TCJ8B00574
- One (1) 2011 Caterpillar D8T Track-Type Tractor S/N CAT00D8TCJ8B00574 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].




--------------------------------------------------------------------------------

27



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
674746515
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
November 30, 2011


Equip, MV incl.
- 2011 Caterpillar 988H
VIN CAT0988HHBXY04154
- One (1) 2011 Caterpillar 988H Wheel Loader S/N CAT0988HHBXY04154 together with
all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].
674746497
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
November 30, 2011


Equip, MV incl.
- 2011 Caterpillar 988H
VIN CAT0988HHBXY04459
- One (1) 2011 Caterpillar 988H Wheel Loader S/N CAT0988HHBXY04459 together with
all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].
677790576
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
April 23, 2012


Equip, MV incl.
- 2007 Caterpillar 657G
VIN CAT0657GLW1B00112
- One (1) 2007 Caterpillar 657G Wheel Scraper S/N CAT0657GLW1B00112 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].
677790567
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
April 23, 2012


Equip, MV incl.
- 2007 Caterpillar 657G
VIN CAT0657GVW1B00110
- One (1) 2007 Caterpillar 657G Wheel Scraper S/N CAT0657GVW1B00110 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].




--------------------------------------------------------------------------------

28



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
677790558
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
April 23, 2012


Equip, MV incl.
- 2007 Caterpillar 657G
VIN CAT0657GAW1B00111
- One (1) 2007 Caterpillar 657G Wheel Scraper S/N CAT0657GAW1B00111 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].
678050541
Ricoh Canada Inc.
USSC
May 2, 2012


Equip
- Ricoh Photocopiers complete with all parts, attachments and accessories
included.
678183255
Ricoh Canada Inc.
USSC
May 7, 2012


Equip
- Ricoh Photocopiers complete with all parts, attachments and accessories
included.
679068459
Ricoh Canada Inc.
USSC
June 8, 2012
Equip, other
680025843
National Leasing Group Inc.
USSC
July 18, 2012


Equip
- All computer systems, software of every nature or kind described in Lease
number 2583201 between the Secured Party, as Lessor and the Debtor, as Lessee,
as amended from time to time, together with all attachments, accessories and
substitutions.
680496642
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 7, 2012


Equip, MV incl.
- 2012 Caterpillar 775G
VIN CAT0775GCMJS00325
- One (1) 2012 Caterpillar 775G Off Highway Truck S/N CAT0775GCMJS00325 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].
681314877
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
September 10, 2012


Equip, MV incl.
- 2012 Caterpillar 775G
VIN CAT0775GAMJS00327
- One (1) 2012 Caterpillar 775G Off Highway Truck S/N CAT0775GAMJS00327 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].




--------------------------------------------------------------------------------

29



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
681618906
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
September 21, 2012


Equip, MV incl.
- 2012 Caterpillar 775G
VIN CAT0775GAMJS00330
- One (1) 2012 Caterpillar 775G Off Highway Truck S/N CAT0775GAMJS00330 together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].
682467057
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
October 29, 2012


Equip, MV incl.
- 1998 Caterpillar 657E
VIN 6TR00208
- One (1) 1998 Caterpillar 657E Water Tanker/Scrapper S/N 6TR00208 comes with
new Klein 12,000 US GAL Tanker, together with all attachments, accessories,
accessions, replacements, substitutions, additions... [see above Reference File
No. 655237476].
684756045
Wheels Leasing Canada, Ltd.
U.S. Steel Canada
February 19, 2013


Equip, MV incl., $52,067.00
- 2013 Buick Enclave AWD 4DR PRE
VIN 5GAKVDKD2DJ151389
685991259
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
April 11, 2013


Equip, MV incl.
- 2012 Caterpillar D6TLGP
VIN CAT00D6TEKSB01231
- One (1) 2012 Caterpillar D6TLGP Track Type Tractor C/W VPAT Blade together
with all attachments, accessories, accessions, replacements, substitutions,
additions... [see above Reference File No. 655237476].




--------------------------------------------------------------------------------

30



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
689295573
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 7, 2013
Equip, other, MV incl., no fixed maturity date
- 2010 Caterpillar 992K
VIN CAT0992KEH4C00421
- 2010 Caterpillar 988H
VIN CAT0988HLBXY04010
- 2010 Caterpillar 775F
VIN CAT0775FPDLS01157
- 2010 Caterpillar 988H
VIN CAT0988HEBXY04009
- One (1) 2010 Caterpillar 992K Wheel Loader S/N CAT0992KEH4C00421, one (1) 2010
Caterpillar 988H Wheel Loader S/N CAT0988HLBXY04010, one (1) Caterpillar 775F
Off Highway Truck S/N CAT0775FPDLS01157 and one (1) 2010 Caterpillar 988H Wheel
Loader S/N CAT0988HEBXY04009 all proceeds of every type, item or kind including
but not limited to goods, chattel paper, instruments, securities, intangibles,
documents of title, money and any property or obligations received when such
collateral or proceeds are sold, collected, dealt with, exchanged or otherwise
disposed of. Proceeds, Goods, Securities, Documents of Title, Chattel Paper,
Instruments, Money and Intangibles.
689295429
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 7, 2013
Equip, other, MV incl., no fixed maturity date
- 2010 Caterpillar 14M Motor Grader
VIN CAT0014MAB9J01367
- 2010 Caterpillar 14M Motor Grader
VIN CAT0014MVB9J01366
- One (1) 2010 Caterpillar Motor Grader Model 14M S/N CAT0014MAB9J01367 and one
(1) 2010 Caterpillar Motor Grader Model 14M S/N CAT0014MVB9J01366 all proceeds
of every type, item or kind including but not limited to goods, chattel paper,
instruments, securities, intangibles, documents of title, money and any property
or obligations received when such collateral or proceeds are sold, collected,
dealt with, exchanged or otherwise disposed of. Proceeds, Goods, Securities,
Documents of Title, Chattel Paper, Instruments, Money and Intangibles.




--------------------------------------------------------------------------------

31



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
689321448
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    USSC AUSC
•    AUSC USSC
•    AUSC/USSC
August 8, 2013


Equip, MV incl.
- 2008 Caterpillar 775F
VIN CAT0775FADLS00596
- 2011 Caterpillar 988H
VIN CAT0988HHBXY04459
- 2011 Caterpillar 988H
VIN CAT0988HHBXY04154
- 2006 Caterpillar D8T
VIN CAT00D8TCJ8B00574
 - One (1) 2006 Caterpillar D8T Track Type Tractor S/N CAT00D8TCJ8B00574, one
(1) 2008 Caterpillar 775F Off Highway Truck S/N CAT0775FADLS00596, one (1) 2011
Caterpillar 988H Wheel Loader S/N CAT0988HHBXY04459 C/W 10.0 Cubic Yard GP
Straight Edge Bucket W/BOE, one (1) 2011 Caterpillar 988H Wheel Loader S/N
CAT0988HHBXY04154 C/W 10.0 Cubic Yard GP Straight Edge Bucket W/BOE all proceeds
of every type, item or kind including but not limited to goods, chattel paper,
instruments, securities, intangibles, documents of title, money and any property
or obligations received when such collateral or proceeds are sold, collected,
dealt with, exchanged or otherwise disposed of. Proceeds, Goods, Securities,
Documents of Title, Chattel Paper, Instruments, Money and Intangibles.
689312781
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    USSC AUSC
•    AUSC USSC


August 8, 2013


Equip, MV incl.
- 2007 Caterpillar 657G
VIN CAT0657GAW1B00111
- 2007 Cateroillar 657G
VIN CAT0657GAW1B00110
 - One (1) 2007 Caterpillar 657G Wheel Scraper S/N CAT0657GAW1B00111, one (1)
2007 Caterpillar 657G Wheel Scraper S/N CAT0657GAW1B00110 all proceeds of every
type, item or kind including but not limited to goods, chattel paper,
instruments, securities, intangibles, documents of title, money and any property
or obligations received when such collateral or proceeds are sold, collected,
dealt with, exchanged or otherwise disposed of. Proceeds, Goods, Securities,
Documents of Title, Chattel Paper, Instruments, Money and Intangibles.
689311827
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 8, 2013


Equip, MV incl.
- 2007 Caterpillar 657G
VIN CAT0657GLW1B00112
- One (1) 2007 Caterpillar 657G Wheel Scraper S/N CAT0657GLW1B00112 all proceeds
of every type, item or kind including but not limited to goods, chattel paper,
instruments, securities, intangibles, documents of title, money and any property
or obligations received when such collateral or proceeds are sold, collected,
dealt with, exchanged or otherwise disposed of. Proceeds, Goods, Securities,
Documents of Title, Chattel Paper, Instruments, Money and Intangibles.




--------------------------------------------------------------------------------

32



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
689345685
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 9, 2013


Equip, MV incl.
- 2012 Caterpillar 775G
VIN CAT0775GAMJS00327
- One (1) 2012 Caterpillar 775G Track Type Tractor S/N CAT0775GAMJS00327 all
proceeds of every type, item or kind including but not limited to goods, chattel
paper, instruments, securities, intangibles, documents of title, money and any
property or obligations received when such collateral or proceeds are sold,
collected, dealt with, exchanged or otherwise disposed of. Proceeds, Goods,
Securities, Documents of Title, Chattel Paper, Instruments, Money and
Intangibles.
689330916
Caterpillar Financial Services Limited
•    USSC
•    UAUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 9, 2013


Equip, MV incl.
- 2012 Caterpillar D6TLGP
VIN CAT006TEKSB01231
- One (1) 2012 Caterpillar D6TLGP Track Type Tractor S/N CAT006TEKSB01231 C/W
VPAT Blade all proceeds of every type, item or kind including but not limited to
goods, chattel paper, instruments, securities, intangibles, documents of title,
money and any property or obligations received when such collateral or proceeds
are sold, collected, dealt with, exchanged or otherwise disposed of. Proceeds,
Goods, Securities, Documents of Title, Chattel Paper, Instruments, Money and
Intangibles.
689330907
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 9, 2013


Equip, MV incl.
- 2012 Caterpillar 775G
VIN CAT0775GAMJS00330
- One (1) 2012 Caterpillar 775G Off Highway Truck S/N CAT0775GAMJS00330 all
proceeds of every type, item or kind including but not limited to goods, chattel
paper, instruments, securities, intangibles, documents of title, money and any
property or obligations received when such collateral or proceeds are sold,
collected, dealt with, exchanged or otherwise disposed of. Proceeds, Goods,
Securities, Documents of Title, Chattel Paper, Instruments, Money and
Intangibles.
689330844
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 9, 2013


Equip, MV incl.
- 2012 Caterpillar 775G
VIN CAT0775GCMJS00325
- One (1) 2012 Caterpillar 775G Off Highway Truck S/N CAT0775GCMJS00325 all
proceeds of every type, item or kind including but not limited to goods, chattel
paper, instruments, securities, intangibles, documents of title, money and any
property or obligations received when such collateral or proceeds are sold,
collected, dealt with, exchanged or otherwise disposed of. Proceeds, Goods,
Securities, Documents of Title, Chattel Paper, Instruments, Money and
Intangibles.




--------------------------------------------------------------------------------

33



Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
689330817
Caterpillar Financial Services Limited
•    USSC
•    AUSC
•    USSC/AUSC
•    AUSC/USSC
•    USSC AUSC
•    AUSC USSC
August 9, 2013


Equip, MV incl.
- 1998 Caterpillar 657E
VIN 6TR00208
- One (1) 1998 Caterpillar 657E wheel tractor-scraper S/N 6TR00208 C/W new Klein
12,000 US GAL Tanker all proceeds of every type, item or kind including but not
limited to Goods, Chattel Paper, Instruments, Securities, Intangibles, Documents
of Title, Money and any property or obligations received when such collateral or
proceeds are sold, collected, dealt with, exchanged or otherwise disposed of.
Proceeds, Goods, Securities, Documents of Title, Chattel Paper, Instruments,
Money and Intangibles.
691242156
Comsource, Inc.
MB Financial Bank, N.A. (6111 N. River Rd.)
USSC


October 22, 2013


Equip, other
- All present and future goods including, but not limited to, various computer
equipment, personal computers, laptops, peripherals and software, and any
replacement, substitution, addition, attachment, modification, update, revision,
new version, enhancement, accessory, insurance proceeds and the cash proceeds of
any goods, wherever located, leased by Comsource, Inc. (“Lessor”) to USSC
(“Debtor/Lessee”) pursuant to the Master Lease Agreement dated February 20,
2013, between Lessor and Debtor/Lessee. This UCC filing is intended to be for
informational and precautionary purposes only and to give notice of Lessor’s
ownership of the Goods and the existence of a true lease. If any transaction
entered into under the Master Lease is deemed to be other than a true lease,
then it is the intention of the parties that Lessor has a properly perfected
security interest under the Uniform Commercial Code in the Goods subject to the
Master Lease Agreement.
695009844
Sirco Machinery Company Limited
USSC
April 7, 2014
Equip, $51,210
-one Haas mini mill vertical machining center with WIPS-R, WL, 8M, PS24CT And 2
days training. Serial number SN-1109905 – US Funds.
696510234
Black Diamond LP by way of its general partner Black Diamond Group Inc.
USSC
May 27, 2014


Equip, no fixed maturity date
-EL-00003, SN 1240L006, Value-$31,895.00, located at US Steel Nanticoke.



U. S. Steel Tubular Products Canada GP Inc.
Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
No registrations.






--------------------------------------------------------------------------------

34



U. S. Steel Tubular Products Canada Limited Partnership
Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
No registrations.



4347226 Canada Inc.
Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
No registrations.



The Steel Company of Canada, Limited
Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
No registrations.



The Stelco Plate Company Ltd.
Reference File No.
Secured Party
Debtor
Date of PPSA Registration
Collateral Secured
and Comments
No registrations.




